
	

114 SJ 25 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Administrator of the Environmental Protection Agency relating to “National Ambient Air Quality Standards for Ozone”.
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		1st Session
		S. J. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2015
			Mr. Flake (for himself, Mr. Alexander, Mr. Barrasso, Mrs. Capito, Mr. Cassidy, Mr. Coats, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Enzi, Mrs. Ernst, Mrs. Fischer, Mr. Hatch, Mr. Heller, Mr. Inhofe, Mr. Johnson, Mr. Lankford, Mr. Lee, Mr. McCain, Mr. McConnell, Mr. Moran, Mr. Paul, Mr. Risch, Mr. Roberts, Mr. Sessions, Mr. Thune, Mr. Tillis, Mr. Vitter, Mr. Wicker, and Mr. Isakson) introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public Works
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Administrator of the Environmental Protection Agency
			 relating to National Ambient Air Quality Standards for Ozone.
	
	
 That Congress disapproves the rule submitted by the Administrator of the Environmental Protection Agency relating to National Ambient Air Quality Standards for Ozone (80 Fed. Reg. 65292 (October 26, 2015)), and such rule shall have no force or effect.
		
